Citation Nr: 1215834	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO. 06-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. The rating decision denied the Veteran's claim for service connection for bilateral hearing loss.

The issue was remanded for further development in October 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.

REMAND

In October 2010, the Board remanded the Veteran's claim to obtain the Veteran's personnel record in order to clarify the discrepancy between the September 1990 DD-214 and September 1977 DD-214 with regard to "Army Commendation Medal" and "Combat Infantry Badge." The RO/AMC complied with the remand directive. However, RO/AMC did not make a finding on credibility or "combat status" in the Supplemental Statement of the Case (SSOC). On remand, the Veteran should be provided an opportunity to submit copy of orders or an award certificate in support of "combat Veteran status."

A DD Form 215 reflects that the Veteran's Vietnam Service Medal was deleted and a "Good Conduct Medal" and "Presidential Unit Citation/Vietnam Gallantry Cross with Palm Unit Citation/Vietnam Service Medal with two Bronze Service Stars" was added. The change reflected the recommendations of the US Army Review Boards Agency Support Division (ABCMR). (See December 1999 ABCMR Proceedings). The Veteran requested that his DD-214 be changed to reflect receipt of the Army Commendation Medal, Vietnam Gallantry Cross, Presidential Unit Citation, and Good Conduct Medal. He told the review board that he served with the 173rd Airborne Brigade, 3rd Battalion 319th Artillery from April 1966 to April 1967. He stated that he was told by his master sergeant that they would receive the Army Commendation Medal.

The review board's findings were as follows: the Veteran served in Vietnam (and entitled to the Vietnam Service Medal), but was not entitled to the Army Commendation Medal. His DA Form 20 (Enlisted Qualification Record) did not show any entry in item 41 (Awards and Decorations) for award of the Army Commendation Medal. The Veteran did not provide a copy of orders or an award certificate in support of his claim for the award. The DA Form 1577 (Authorization for Issuance Awards), dated June 26, 1984, in the  personnel service record showed that he was awarded the Good Conduct Medal. The Department of the Army Pamphlet 672-3 (Unit Citation and Campaign Participation Credit Register) showed that the Veteran's unit was cited for award of the Presidential Unit Citation by Department of the Army General Order Number 42, dated 1969. Department of the Army Pamphlet 672-3 showed the applicant was entitled to award of the Vietnam Gallantry Cross with Palm Unit Citation based on Department of the Army General Order Number 51, dated 1971. The DA Form 20 showed that he received credit for participation in the Vietnam Counteroffensive in item 39 (Campaigns).

The DD-214 with the description of "commendation medal" and combat infantry badge appears suspect particularly in light of the review board's findings and the personnel file. The "campaign ribbon and awards section" appears tampered with as evidenced by slanted lettering, different font size, and photocopy line marks. The RO/AMC should investigate further into whether the Veteran has "combat" status, as directed below. Then, make a finding as to his "combat" status and credibility when the claim is readjudicated.

Further, the October 2011 VA examiner diagnosed the Veteran with moderate bilateral sloping sensorineural hearing loss. He concluded that the bilateral hearing loss was not related to service. His conclusion was premised on testing at separation (that indicated normal hearing), no evidence of significant threshold shifts in service, and no thresholds greater than 10 decibels (dB).

However, the VA examiner did not apply the appropriate standard-convert the American National Standards Institute (ANSI) to International Standards Organization (ISO) when interpreting the thresholds. Prior to November 1967 service department audiometric results were reported in accordance with the standards set by the American Standards Association (ASA). Since November 1, 1967, the results were reported in accordance with the standards set by the ISO and ANSI. Thus, the Veteran's service audiogram will require conversion from ASA units to ISO units as detailed in the remand instructions. The VA examiner's explanation is flawed without proper application of the standard thresholds for that time period.

Further, service connection for hearing loss is not dependent on a Veteran's audiological findings at separation. See Hensley v. Brown, 5 Vet. App. 155, 160 (1993). Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he may submit records or alternate sources of evidence (i.e., "buddy" statements, copy of orders, and award certificates) in his possession to show "combat" status.

2. The RO/AMC should contact the National Personnel Records Center (NPRC), the U.S. Armed Services Center for Unit Records Research (CURR) (now known as the U.S. Army and Joint Services Records Research Center (JSRRC)) and any other appropriate government records depository to determine whether the Veteran had participation in combat with 173rd Airborne Brigade, 3rd Battalion 319th Artillery from April 1966 to April 1967. Please clarify, if possible, whether specialty number and title "13A1p FA Basic" a specialty that is exposed to combat situations.

Any information obtained should be associated with the claims file. If the search efforts produce negative results, documentation to that effect should be placed in the claims file.

3. After any outstanding evidence has been associated with the claims file, the RO/AMC should arrange for the claims folder to be reviewed by the examiner who prepared the October 2011 VA examination report (or a suitable substitute if that examiner is unavailable), for the purpose of preparing an addendum opinion that addresses whether any hearing loss began during active service or within one year or is related to disease or injury that occurred during active service. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiner. The examination report must reflect review of pertinent material in the claims folder as well as interview of the Veteran. If there is a clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a full explanation as to any such finding.

b. With respect to the audiological examination results of record, the examiner is advised that, prior to November 1967, audiometric results were reported in accordance with the standards set by the American Standards Association (ASA). Since November 1, 1967, the results were reported in accordance with the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). If technically feasible, the examiner must translate any in-service "Automatic Audiometer" report into pure tone thresholds at the tested frequencies. The examiner must indicate whether the results he or she reports are in ASA units or ISO-ANSI units.

c. Although the examiner has an independent responsibility to review the claims file, his or her attention is called to the in-service audiological examination results, to include the September 1965 and August 1968 Report of Medical Examinations.

d. Specifically address whether the Veteran had significant variations in hearing thresholds on audiological examinations during active service, and, if so, the significance of those varying thresholds in determining whether the Veteran's current hearing loss disability is related to ear disease (including as manifested by drainage from the right ear) or acoustic trauma that occurred during active service.

e. Provide a medical opinion as to whether the Veteran has current right ear and/or left ear hearing loss that likely began during active service, or within one year of discharge from service, or is related to a disease of the ears (to include as manifested by drainage from the right ear) or injury the ears (to include acoustic trauma) that occurred during active service.

f. In all conclusions, the examiner must identify and explain the medical basis or bases. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. Review the claims file to determine whether the above-directed development has been completed. If not, corrective measures must be taken. If the examiner's opinion does not provide all of the requested opinions then, in accordance with 38 C.F.R. § 4.2, the RO/AMC must return the Veteran's claims file to the examiner for a corrective opinion.

5. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


